United States District Court
Northern District of California

oO S&S IN DBD nO F&F WH N

10
11
12
13
14

/15

16

17 -

18
19
20
21
22
23
24
25
26
27
28

 

 

 

FILED
JUN 14 2018 ~.

UNITED STATES DISTRICT COURT SUSAN Y, SOONG
LERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIMDRTH DISTRICT OF CALIFORNIA

IN THE MATTER OF CV Q. Noe 0 1 6 I MISC

Steele Nicolson Gillaspey, bar no. 145935 ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR

OF THE COURT
The State Bar of California has notified the United States District Court for the Northern District of

 

TO: Steele Nicolson Gillaspey, bar no. 145935

California that, effective May 26, 2019, you have become ineligible to practice law in the State of

California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may

render you ineligible for continued active membership in the bar of the Northern District of California.
Effective the date of this order, your membership in the bar of this Court is suspended on an interim

basis pursuant to Civil Local Rule 11-7(b)(1). On or before July 24, 2019, you may file a response to this

' Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s

website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.
If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

~ Local Rule 11-7(b)(3). The Clerk shall close this file on or after July 24, 2019 absent further order of this

Court.
IT IS SO ORDERED.

Dated: June 13, 2019

 

JAMES ATO
United Yfates District Judge

Attorney-discipline_OSC
rev. 11-18

 
